Citation Nr: 1727073	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to referral for an extraschedular rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his son testified in a February 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In June 2015, the Board remanded to obtain any outstanding VA treatment records pertaining to hearing loss and afford the Veteran a new VA audiological examination, after indications of worsening since the September 2013 VA examination.  In substantial compliance with the directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding audiological records from Battle-Creek VAMC and afforded the Veteran another VA audiological examination in November 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the August 2016 representative brief, the Veteran contended that a compensable rating for bilateral hearing loss is warranted through extraschedular consideration. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's bilateral hearing loss has been no worse than Level I in each ear.

2.  The Veteran's service-connected bilateral hearing loss has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating, nor are there any manifestations not contemplated by the rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral ear hearing loss have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  Referral for extraschedular consideration of the Veteran's service-connected bilateral hearing loss is not warranted.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.2 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss on schedular and extraschedular bases.  However, the Board finds that neither a compensable schedular rating nor a referral for extraschedular rating is warranted.  

Schedular Criteria

The Veteran contends that the severity of his bilateral hearing loss warrants a compensable rating.  However, the Board finds that the objective medical evidence supports a finding that the Veteran's bilateral hearing loss has been no worse than Level I in each ear throughout the period on appeal.  As such, a compensable rating is not warranted. 

The Veteran was given an April 2012 audiogram.  Regarding the right ear (better), puretone thresholds measured (in decibels): 15 at 1000 Hz; 5 at 2000 Hz; 45 at 3000 Hz; 40 at 4000 Hz; average 26.25 Hz.  Regarding the left ear (worse), puretone thresholds measured (in decibels): 15 at 1000 Hz; 20 at 2000 Hz; 40 at 3000 Hz; 40 at 4000 Hz; average 28.75 Hz.  Word discrimination (Maryland CNC) measured 100 percent in the right ear and 96 percent in the left ear.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  The Board acknowledges that, in a June 2013 Notice of Disagreement, the Veteran contended that the severity of his hearing loss was not properly reflected in these examination results.  

The Veteran was afforded a VA audiological examination in September 2013.  The Veteran reported that he had difficulty hearing the television and group conversations, and that he lost his job.  Regarding the right ear, puretone thresholds measured (in decibels): 15 at 1000 Hz; 30 at 2000 Hz; 45 at 3000 Hz; 45 at 4000 Hz; average 34 Hz.  Regarding the left ear, puretone thresholds measured (in decibels): 25 at 1000 Hz; 30 at 2000 Hz; 35 at 3000 Hz; 45 at 4000 Hz; average 34 Hz.  Word discrimination (Maryland CNC) measured 100 percent in the right ear and 96 percent in the left ear; the examiner confirmed that use of this test was appropriate for the Veteran.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  The Board finds this examination adequate because it contained a relevant medical history, included a review of the record, and sufficiently explained rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

During the February 2015 Board hearing, the Veteran testified that he had trouble hearing people speak unless they are looking at him and had trouble hearing the television unless the volume was "so loud."  The Veteran also testified that he never lasted more than two or three years in any job because of his attention level and hearing.  The Veteran testified that he was injured at work because he did not hear instructions to watch out for a falling tree; however, the Veteran noted that he did not inform employers of his hearing problems.  The Veteran stated that he tries to read lips.  The Veteran testified that his hearing had gotten worse since he was originally granted service connection for hearing loss and noted that he had been given cochlear hearing aids around 2013 or 2014.  The Veteran's representative noted that the Veteran's right ear was worse than his left ear.  The Veteran's son testified that the Veteran had difficulty hearing phone conversations.  The Veteran's son confirmed the Veteran's job injury account.  The Veteran's son also confirmed that the Veteran listened to the television at an "abusively loud" volume.    

The Veteran was afforded a VA audiological examination in November 2016.  The Veteran reported that he was having increased difficulty hearing in group settings (frequently had to ask people to repeat themselves) and was still having trouble using his binaural hearing aids.  Regarding the right ear, puretone thresholds measured (in decibels): 20 at 1000 Hz; 35 at 2000 Hz; 45 at 3000 Hz; 40 at 4000 Hz; average 35 Hz.  Regarding the left ear, puretone thresholds measured (in decibels): 25 at 1000 Hz; 35 at 2000 Hz; 35 at 3000 Hz; 45 at 4000 Hz; average 35 Hz.  Bilateral word discrimination (Maryland CNC) measured 96 percent and the examiner confirmed that use of this test was appropriate for the Veteran.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  The Board finds this examination adequate because it contained a relevant medical history, included a review of the record, and sufficiently explained rationales.  See Barr, 21 Vet. App. at 312; Nieves-Rodriguez, 22 Vet. App. at 302-05.

In a January 2016 statement, the Veteran contended that the November 2015 audiological examination was inadequate because the he could not hear the sounds to press the button.  He stated that he started pressing the button randomly, even when he could not hear the sounds, because he did not know what to do.  The Veteran stated that he felt discriminated against by the examiner and requested a new examination.  However, as previously discussed, the Board finds the November 2016 examination adequate.  See Barr, 21 Vet. App. at 312; Nieves-Rodriguez, 22 Vet. App. at 302-05.

In the August 2016 representative brief, the Veteran contended that the November 2015 VA medical examiner's opinion did not adequately assess his lay statements about not hearing conversations without facing people and having to increase the television volume until it is too annoying for others to remain in the same room.  However, as previously discussed, the Board finds the November 2016 examination adequate.  Nothing contained in the VA examination report suggests that the testing or results were in any way inadequate.  With regard to whether the testing was appropriate, the Board will assign more weight to the report issued by the audiologist, who is an expert in these matters, than to the assertions of the Veteran and his representative.  See Barr, 21 Vet. App. at 312; Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  However, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record indicates that the Veteran's bilateral ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  Further, the benefit of the doubt rule does not apply because the evidence is not in equipoise.  See 38 C.F.R. § 3.102.  As such, a compensable rating is not warranted and the claim must be denied.

All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.


Extraschedular Referral

In the August 2016 representative brief, the Veteran contended that a compensable rating for bilateral hearing loss is warranted through extraschedular consideration.  However, the Board finds that the Veteran's service-connected bilateral hearing loss has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In addition, the Veteran has not endorsed any symptomatology that is not already contemplated by the applicable rating criteria.  As such, referral for extraschedular consideration is not warranted.

The Board has considered the Veteran's lay statements, in which he generally contends that his bilateral hearing loss is more severe than currently rated and warrants referral for extraschedular consideration.  In a June 2013 Application for Increased Compensation Based on Unemployability, the Veteran contended that his hearing loss, hepatitis C, and posttraumatic stress disorder (PTSD) prevented him from securing substantially gainful employment.  During the September 2013 VA examination, the Veteran reported hospitalizations for issues other than hearing loss.  The record does not indicate that the Veteran has ever been hospitalized specifically for hearing loss.  As previously discussed, during the February 2015 Board hearing, the Veteran testified that he was injured at work because he did not hear instructions to watch out for a falling tree.  However, the Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss.

The schedular criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's reported manifestations of diminished auditory acuity and speech recognition are the foundation of the schedular criteria.  Further, the testing should be performed without the use of hearing aids, such that the scores represent the worst possible objective measure of performance.  See 38 C.F.R. § 4.85.  As such, the Veteran does not have any symptoms related to the service-connected bilateral hearing loss that are unusual or different from those contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.2; Thun v. Peake, 22 Vet. App. 111 (2008); Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's symptoms of difficulty hearing verbal conversations and his television at an appropriate volume have already been attributed to his service-connected hearing loss and contemplated by the schedular criteria.  See regulatory history of 38 C.F.R. §§ 4.85, 4.86; 64 Fed. Reg. 25206 (May 11, 1999); 59 Fed. Reg. 17295 (April 12, 1994).

For the aforementioned reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral hearing loss.  As such, the Board is not required to refer this case to the AOJ for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Additionally, the Veteran has not contended or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture that would render the schedular criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such, referral for extraschedular consideration is not warranted.  
  

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  

Entitlement to referral for an extraschedular rating for service-connected bilateral hearing loss is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


